Citation Nr: 1720521	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  13-13 767	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable rating for a right elbow scar.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for essential tremors.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2010 and March 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) first in San Diego, California, and thereafter in Chicago, Illinois.

In June 2016, the Veteran and his wife testified at a videoconference hearing before the Board and a transcript of that hearing has been associated with the claims file.

The claims for service connection for a low back disability, a cervical spine disability, hypertension, and essential tremors are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The service-connected right elbow scar is not deep nor does it cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.); is not superficial and nonlinear and covers an area or areas of at least 144 square inches (929 square centimeters); is unstable or painful; or otherwise impairs function at any time during the pendency of the appeal.  


CONCLUSION OF LAW

The criteria for a compensable rating for a right elbow scar have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.27, 4.118, Diagnostic Codes 7801 to 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran and his representative assert, in substance, that his right elbow scar is worse than rated and warrants at least a compensable evaluation. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2016).  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The Veteran's right elbow scar is rated as non compensable under 38 C.F.R. § 4.118, Diagnostic Code 7805.  

Under the regulations that have been in effect since before the Veteran filed his claim for a higher evaluation in December 2009, Diagnostic Code (DC) 7801, pertains to scars, other than the head, face, or neck, that are deep and nonlinear.  Under DC 7801, such scars which cover an area or areas of at least 6 square inches (39 sq. cm.), but less than 12 square inches (77 sq. cm.), are rated 10 percent disabling.  Such scars which cover an area or areas of at least 12 square inches (77 sq. cm.), but less than 72 square inches (465 sq. cm.), are rated 20 percent disabling.   Such scars which cover an area or areas of at least 72 square inches (465 sq. cm.), but less than 144 square inches (929 sq. cm.), are rated 30 percent disabling.  Such scars which cover an area or areas of 144 square inches (929 sq. cmor greater are rated 40 percent disabling.  38 C.F.R. § 4.118, DC 7801.

Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk. The midaxillary line on each side separates the anterior and posterior portions of the trunk.  Combine the separate evaluations under  38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that if multiple qualifying scars are present, or if a single qualifying scar affects more than one extremity, or a single qualifying scar affects one or more extremities and either the anterior portion or posterior portion of the trunk, or both, or a single qualifying scar affects both the anterior portion and the posterior portion of the trunk, assign a separate evaluation for each affected extremity based on the total area of the qualifying scars that affect that extremity, assign a separate evaluation based on the total area of the qualifying scars that affect the anterior portion of the trunk, and assign a separate evaluation based on the total area of the qualifying scars that affect the posterior portion of the trunk.  The midaxillary line on each side separates the anterior and posterior portions of the trunk. Combine the separate evaluations under  38 C.F.R. § 4.25.  Qualifying scars are scars that are nonlinear, deep, and are not located on the head, face, or neck.  38 C.F.R. § 4.118.

Diagnostic Code 7804 provides a 10 percent rating for superficial unstable scars.  Diagnostic Code 7804 provides that one or two scars that are unstable or painful are rated 10 percent disabling.  Three or more scars that are unstable or painful are rated 20 percent disabling.  Five or more scars that are unstable or painful are 30 percent disabling.  Note (1) to Diagnostic Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.   Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) provides that scars evaluated under diagnostic codes 7800, 7891, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable.  38 C.F.R. § 4.118. 

Diagnostic Code 7805 provides that any other scars (including linear scars) and other disabling effects of scars should be evaluated even if not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118.

As to compensable evaluations for the right elbow scar under Diagnostic Code 7801 or Diagnostic Code 7802, the Board notes that at neither a VA examination or in any of the treatment records was the scar shown to be deep or to cover an area or areas exceeding 6 square inches (39 sq. cm.) or superficial and nonlinear and cover an area or areas of at least 144 square inches (929 square centimeters).  In fact, the October 2012 and the March 2014 VA examiners both reported that the scar was 2 centimeters (cm) and linear, and these medical opinions are not contradicted by any other medical evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Moreover, neither the Veteran nor his representative has provided VA with alternative measurements as to the scar's size.  See Davidson, supra.  Therefore, the Board finds that the preponderance of the evidence shows that the scar is not deep and it does not cover an area exceeding 6 square inches (39 sq. cm.), nor is it a superficial and nonlinear scar which covers an area of 144 square inches (929 sq. cm.) or greater.  Accordingly, the Board finds that a compensable rating is not warranted for the Veteran's right elbow scar under Diagnostic Code 7801 or Diagnostic Code 7802.  See 38 C.F.R. § 4.118.  This is true throughout the period of time during which his claim has been pending, and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

As to compensable evaluation for the right elbow scar under Diagnostic Code 7804, the Board notes that neither at any VA examination nor in any of the treatment records in the claims file has the scar been characterized as unstable or painful.  In fact, the October 2012 and the March 2014 VA examiners noted that the scar was neither unstable nor painful, and these medical opinions are not contradicted by any other medical evidence of record.  Moreover, to the extent that the Veteran and/or his representative may have claimed otherwise, the Board notes that, although lay persons are competent to report what they can see and feel, the Board concludes that the medical findings by the VA examiners are more persuasive in this case because they are consistent with each other.  Therefore, the Board finds that the preponderance of the evidence shows that the right elbow scar is not unstable or painful, and a compensable rating is not warranted for it under Diagnostic Code 7804.  See 38 C.F.R. § 4.118.  This has been true throughout the period of time during which his claim has been pending, and therefore consideration of staged ratings is not warranted.  Fenderson, supra.

As to a compensable evaluation for the right elbow scar under Diagnostic Code 7805, the Board notes that the evidence does not show that the scar produces any other functional impairment.  In fact, the October 2012 VA examiner opined that the scar was only slightly visible with no functional impact, and the March 2014 VA examiner opined that the scar did not interfere with function or range of motion.  These medical opinions are not contradicted by any other medical evidence of record.  Therefore, the Board finds that the preponderance of the evidence in this case shows that the right elbow scar does not produce any functional impairment, and a compensable rating is not warranted under Diagnostic Code 7805.  See 38 C.F.R. § 4.118.  This has been true throughout the period of time during which his claim has been pending, and therefore consideration of staged ratings are not warranted.  Fenderson, supra.

As to compensable evaluation for the right elbow scar under another Diagnostic Code, the Board notes that Diagnostic Code 7800 is not applicable to the scar because it is not on the head, face, or neck.  38 C.F.R. § 4.118.  

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the right elbow scar are inadequate.  Indeed, the Board finds that the rating schedule specifically contemplates the Veteran's potential losses such as pain and lost function.  38 C.F.R. § 4.118.  Given the variety of ways in which the rating schedule contemplates functional loss for scars, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture.  Therefore, the Board finds that referral of this issue for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis for finding that there is a "compounding" or collective impact between the scar and the Veteran's other service-connected disabilities because the appellant does not claim and the record does not show that his scar, when combined with his other service-connected disabilities, causes additional functional limitations.  Therefore, even taking into account Johnson, this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board also has considered the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that claims for higher evaluations also include a claim for a total rating based on individual unemployability when the appellant claims she is unable to work due to a service connected disability).  However, the Board finds that Rice is not applicable to the current appeal because the Veteran has never claimed and the record does not show that he is unable to work because of his service-connected right elbow scar.  In fact, the October 2012 VA examiner specifically opined that the scar had no functional impact and did not affect his ability to work.  Similarly, the March 2014 VA examiner opined that the scar was asymptomatic and did not interfere with the Veteran's function.  These medical opinions are not contradicted by any other medical evidence of record.  See Colvin, supra.


ORDER

A compensable rating for a right elbow scar is denied.


REMAND

As to the claims of service connection for a low back disability and a cervical spine disability, the post-service record documents the Veteran's complaints, diagnoses, and treatment for a number of low back and cervical spine disabilities including being status post a lumbar laminectomy and status post cervical spine discectomy and fusion.  Moreover, the Veteran's service treatment records contain a February 1967 low back X-ray that noted straightening of normal lordosis.  Additionally, the Veteran and his friends and family have reported that the Veteran had low back and cervical spine injuries while on active duty and observable problems with his low back and cervical spine disabilities (i.e., pain, lost motion, etc. . .) for which he received treatment since the 1970's.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Additionally, in September 2013, VA received a statement from Dr. Patrick B. Whitaker in which he reported that he had treated the Veteran since the early 1970's for cervical and thoracic spine problems.  The Veteran contends that his current low back disability was caused by being struck by a jeep while on active duty and his current cervical spine disability was due to being struck by a pugel stick while in basic training and he has had continued problems since those injuries.  Id.  Given this history, the Board finds that a remand is needed to obtain medical opinions as to the relationship, if any, between the Veteran's current low back and cervical spine disabilities and his military service.  See 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 84-86 (2006).

As to the claim of service connection for hypertension and essential tremors, service treatment records noted that the Veteran had elevated blood pressure readings with exertion (see, e.g., service treatment records dated in June 1966) and show treatment for syncope (see, e.g., service treatment records dated in January 1967).  Moreover, the service personnel records show the Veteran served in Vietnam from March 1967 to June 1969 and is therefore presumed to have had herbicide exposure.  See 38 U.S.C.A. § 1116(a)(3) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  Additionally, the post-service VA treatment records show him being diagnosed and treated for hypertension and essential tremors.  Furthermore, the Veteran claims his hypertension is due to his service-connected coronary artery disease.  Given this history, the Board finds that a remand is required to obtain medical opinions as to the relationship, if any, between the Veteran's current hypertension and/or essential tremors and his military service, to include his presumptive exposure to herbicides due to his service in the Republic of Vietnam.  See 38 U.S.C.A. § 5103A(d); McLendon , supra. 

While the appeal is in remand status, the AOJ should obtain and associate with the claims file any outstanding VA and private treatment records.  See 38 U.S.C.S. § 5103A(b).

Accordingly, these issues are REMANDED for the following actions:

1.  Associate with the claims file all of the Veteran's post-February 2011 treatment records from the Madison and Rockford VA Medical Centers  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from Dr. Glovsky, Dr. Whitaker, and the Lundholm Surgical Group.  

3.  After undertaking the development noted above to the extent possible, schedule the Veteran for an orthopedic examination to obtain opinions as to the etiology of the low back and cervical spine disabilities.  The claims file should be made available to the examiner.

(a)  Is it at least as likely as not that a low back and/or cervical spine disability is related to or had its onset in service?

(b)  Is it at least as likely as not that low back and/or cervical spine arthritis became manifest within one year of the Veteran's discharge from active duty?

(c)  Is it at least as likely as not that a low back disability is caused by the Veteran's cervical spine disability?

(d)  Is it at least as likely as not that a low back disability is aggravated by the Veteran's cervical spine disability?

(e)  Is it at least as likely as not that a cervical spine disability is caused by the Veteran's low back disability?

(f)  Is it at least as likely as not that a cervical spine disability is aggravated by the Veteran's low back disability?

In providing the opinion, the examiner should acknowledge and discuss the February 1967 low back X-ray that noted straightening of normal lordosis.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking the development above to the extent possible, schedule the Veteran for an appropriate examination to obtain needed opinions as to the etiology    of his hypertension.  The claims file should be made available to the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  Is it at least as likely as not that hypertension is related to or had its onset in service?  

(b)  Is it at least as likely as not that hypertension became manifest within one year of the Veteran's discharge from active duty.

(c)  Is it at least as likely as not that hypertension is caused by the Veteran's service-connected coronary artery disease?

(d)  Is it at least as likely as not that hypertension is by the Veteran's service-connected coronary artery disease?

In providing the opinions, the examiner should acknowledge the Veteran's presumed exposure to Agent Orange.  In addition, the examiner should acknowledge and comment on the service treatment records that showed elevated blood pressure with exertion in June 1966.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  After undertaking the development above to the extent possible, schedule the Veteran for an appropriate examination to obtain needed opinions as to the etiology of his essential tremors.  The claims file should be made available to the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

Is it at least as likely as not those essential tremors are related to or had its onset in service?  

In providing the opinion, the examiner should acknowledge the Veteran's presumed exposure to Agent Orange.  In addition, the examiner should acknowledge and comment on the service treatment records that showed treatment for syncope in January 1967.  

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

6.  Then, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran and his representative a supplemental statement of the case (SSOC).  The Veteran and his representative should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


